Name: Council Regulation (EEC) No 1533/81 of 19 May 1981 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13.6 . 81 Official Journal of the European Communities No L 155/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1533/81 of 19 May 1981 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial products THE COUNCIL OF THE EUROPEAN COMMUNITIES, these suspension measures should be taken only temporarily with their term of validity fixed to coincide with the interests of Community production, HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties for the products listed in the tables annexed to this Regu ­ lation shall be suspended at the level indicated in respect of each of them. Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission, Whereas production of the products referred to in this Regulation is at present inadequate or non ­ existent within the Community and producers are thus unable to meet the needs of user industries in the Community ; Whereas it is in the Community's interest to suspend the autonomous Common Customs Tariff duties only partially in certain cases , due particularly to the existence of Community production, and to suspend them completely in other cases ; Whereas , taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future, These suspensions shall be valid :  from 1 July to 31 December 1981 for the products listed in Table I,  from 1 July 1981 to 30 June 1982 for the products listed in Table II . Article 2 This Regulation shall enter into force on 1 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 May 1981 . For the Council The President D. F. van der MEI No L 155/2 Official Journal of the European Communities 13 . 6 . 81 ANNEX TABLE I CCT heading No Description Rate of autonomous duty (%) ex 29.04 A III a) 2-Methylpropan-2-ol ( ieri-butyl alcohol) with a purity of not less than 90 % but not more than 96 % by weight 0 ex 29.08 A III c) 2-Bromo-6-methoxynaphthalene 0 ex 29.11 C II A mixture of 3-o-cumenyl-2-methylpropionaldehyde and 3-/&gt;-cumenyl-2 ­ methylpropionaldehyde (cyclamen aldehyde) 0 ex 29.16 A II /.-Malic acid and its salts and esters 0 ex 29.19 C 2,2-Bis(chloromethyl) trimethylene tetrakis(2-chloroethyl) bis (phosphate) 5 ex 29.19 C and ex 38.19 U Tetrakis(2-chloroethyl) ethylene bis (phosphate) 5 ex 29.22 D I 3,5-Dichloroaniline 6-3 ex 29.23 A II 1 -Deoxy- 1 -(octylamino)- Z)-glucitol 7 - 1 ex 29.25 A II 2-Acrylamido-2-methylpropanesulphonic acid 0 ex 29.25 B III b) Bendiocarb (ISO) 0 ex 29.27 4-Bromophenylacetonitrile 0 ex 29.31 B Biosynthetic peptide having the structure of the 'A' chain of human insulin, in the form of a salt of the S-sulphonate derivative 0 ex 29.31 B 4,4'-Sulphonyldiphenol, not less than 99 · 5 % pure 0 ex 29.34 C Trichloronat (ISO) 0 ex 29.35 Q Biosynthetic peptide having the structure of the 'B' chain of human insulin, in the form of a salt of the S-sulphonate derivative 0 ex 29.35 Q Diazoxide (INN) 0 ex 29.35 Q (6R,7R)-7 -Amino-3-(5-methyl- 1 ,3,4-thiadiazol-2-ylthiomethyl)-8-oxo-5-thia- 1 - azabicyclo[4.2.0]oct-2-ene-2-carboxylic acid and its salts 0 ex 29.35 Q Tolmetin sodium (INNM) 0 ex 29.39 D II Betamethasone 17,21-dipropionate (INNM) 0 ex 29.39 D II Methylprednisolone (INN) 8 ex 29.39 D II Triamcinolone hexacetonide (INN) 6-6 ex 29.39 D II Diflorasone di (acetate) (INNM) 0 13 . 6 . 81 Official Journal of the European Communities No L 155/3 CCT heading No Description Rate of autonomous duty (%) ex 29.44 C Cefoxitin sodium (INNM) 0 ex 29.44 C Cefradine (INN) 0 ex 29.44 C Cefamandol (INN) and its salts and esters 0 ex 29.44 C Cefazolin (INN) and its salts 0 ex 29.44 C (6R, 7Ã )-7-[2-Carboxy-2-(4-hydroxyphenyl)acetamido]-7-methoxy-3-(l-methyl ­ 1 H-tetrazol-5-ylthiomethyl)-8-oxo-5-oxa-l-azabicyclo[4.2.0]-oct-2-ene-2-carbo ­ xylic acid and its salts and esters 0 ex 38.03 B Acid activated montmorillonite which, when examined by X-ray powder diffraction, shows four principal lines corresponding to crystal interplane spacing (d values) of 0 · 44 , 0 · 40 , 0 · 33 and 0 · 25 nm the line corresponding to 0-40 nm being the most intense, for the manufacture of self-copy paper (a) 0 38.07 A Gum spirits of turpentine 3 38.07 B Spirits of sulphate turpentine ; crude dipentene 3 38.07 C Spirits of wood turpentine ; terpenic solvents produced by the distillation or other treatment of coniferous woods ; sulphite turpentine ; pine oil (excluding 'pine oils ' not rich in terpineol) 3 ex 38.08 C Rosin hydrogenated, polymerized, dimerized or oxodized 5 ex 38.19 G Catalysts in the form of rodlets having a diameter of not less than 1 · 5 mm and not more than 9 · 5 mm, containing not less than 60 % by weight of diiron ­ trioxide, not less than 8 % by weight of dipotassiumoxide and not less than 2 % by weight of dichromiumtrioxide, for use in the production of styrene from ethylbenzene (a) 0 ex 38.19 G Catalysts consisting of a mixture of oxides on an silicon dioxide support and containing by weight : (a) Not less than 25 % and not more than 40 % of antimony (b) Not less than 5 % and not more than 10 % of iron (c) Not less than 0-2 % and not more than 1 · 5 % of molybdenum (d) Not less than 0-8 % and not more than 4 · 0 % of tellurium 0 ex 38.19 G Catalysts in the form of rodlets having a length of not more than 5 · 0 mm and in diameter of not more than 3-6 mm consisting of copper oxide and dichromium trioxide 0 ex 38.19 G Catalysts , in the form of granules or rings having a diameter of not less than 3 mm and more than 10 mm, consisting of silver supported on aluminium oxide, the silver content being not less than 10 % and not more than 20 % by weight 0 ex 38.19 G Catalysts consisting of copper chloride supported on aluminium oxide for the preparation of dichloroethane from ethylene, hydrochloric acid and oxygen, with a surface area of less than 90 m2/g (a) 0 ex 38.19 U Dibutylmagnesium dissolved in organic solvents to a concentration of less than 28 % by weight 0 ex 38.19 U Flame retardant reaction products of acetaldehyde, ethylene oxide and phosphorous trichloride ^ 0 ex 39.01 C III a) Reflecting polyester sheeting, whether or not in rolls 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . NoL 155/4 Official Journal of the European Communities 13 . 6 . 81 CCT heading No Description Rate of autonomous duty (%) ex 39.01 C V Polyurethane reflecting sheeting whether or not in rolls 0 ex 39.01 C VII a//&gt;Ã iZ-4-HydroxybuthyI-omega-hydroxypol (oxytetraijiethylene) 0 ex 39.02 C I b) Transparent polyethylene film which will split longitudinally when stretched at right angles to its length, and having a density of not less than 0 · 925 gm/cc and yielding not less than 7 g/m2 and not more than 19 g/m2, for the manufacture of typewriter ribbon (a) ¢ 0 ex 39.02 C VI b) Reflecting foil of a terpolymer of vinyl chloride with styrene and an acrylic ester embossea on one side with a regular pattern on which there is a thin layer of aluminium whether or not in rolls 0 ex 39.02 C VII b) Reflecting polyvinyl chloride sheeting wholly embossed on one side in a regular pyramidal pattern, whether or not in rolls 0 ex 39.02 C XIV a) Terpblymer of ethylene, methyl acrylate and a monomer containing a non-termi ­ nal carboxy group as a substituent, compounded with silica 12-5 ex 39.02 C XIV a) Alternating copolymer of ethylene and maleic anhydride for use as a thickener in textile pigment printing pastes (a) 0 ex 39.02 C XIV a) Polymerization products of acrylic acid with small quantities of a polyunsaturated monomer for use as a thickener in textile pigment printing pastes (a) 5 ex 39.02 C XIV b) Sheets consisting of a woven textile fabric covered on both sides with a copolymer of poly(tetrafluoroethylene) and poly[oxy(perfluoro-2-methylethylene)] with terminal carboxyl groups, whether or not in roils 0 ex 44.28 C Match splints manufactured from aspen (Populus tremuloides) for the manufacture of matches , not requiring a specific striking surface (so called 'strike-anywhere' matches) (a) 0 ex 51.01 A Yarn of a copolymer of glycollic acid lactic acid for the manufacture of surgical sutures (a) 0 ex 51.01 A Yarn wholly of polyglycollic acid 0 ex 51.01 A Yarn of poly(p-phenyleneterephthalamide), for uses other than the manufacture of tyres (a) 2 ex 51.01 A Yarn of poly(l,4-Dioxanone) 0 ex 51.02 A I Monofil of poly(l,4-Dioxanone) 0 ex 56.01 A and ex 59.01 B I Fibres of poly(p-phenyleneterephthalamide) 2 ex 58.07 A and ex 59.04 Braid wholly of polyglycollic acid yarn 0 ex 58.07 A and ex 59.04 Braid of yarn of a copolymer of glycollic acid and lactic acid, whether or not coated, for the manufacture of surgical sutures (a) 0 ex 59.17 A Needle punched synthetic fibre felts on a woven synthetic fibre base coated or covered on one side with polytetrafluoroethylene film , for the manufacture of filtration products (a) 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 13 . 6 . 81 Official Journal of the European Communities No L 155/5 CCT heading No Description Rate of autonomous duty (0/0 ) ex 59.17 D Yarn of impregnated poly(/&gt;-phenyleneterephthalamide), oiled 0 ex 70.20 B Yarns of 34 tex or a multiple thereof obtained from continuous spun glass filaments having a diameter of not less than 5-2 and not more than 6-2 micro ­ metres, other than those treated so as to improve their adhesion to elastomers 6-3 ex 70.20 B Yarns of 33 tex or a multiple thereof obtained from continuous spun glass filaments having a diameter of not less than 5-8 and not more than 6-4 micro ­ metres, other than those treated so as to improve their adhesion to elastomers 6-3 ex 84.18 C II b) Apparatus, for the separation of gas from gas mixtures, of a total length of not less than 375 cm and not more than 690 cm consisting essentially of a metal cylinder, whose diameter is not less than 10*5 cm and not more than 22 -b cm, containing bundles of hollow permeable fibres 0 ex 84.55 C Opto-electric encoder for electronic typewriters consisting of electronic circuits , a light-emitting diode (LED), a rotating disc with radial openings , a fixed mask and a single chip photovoltaic cell , contained in two plastic shells forming a housing of a size not exceeding 60 x 48 x 16 mm 0 ex 85.19 B Potentiometers , contained in a housing whose diameter does not exceed 4-5 mm, whether or not fitted with an on/off switch, for the manufacture of products falling under tariff subheading 90.19 B I (a) 0 ex 85.21 A V Digital displays in the form of a tube consisting of a glass housing mounted on a board whose dimensions do not exceed 350 x 300 mm excluding leads . The tube contains one or more rows of characters or lines arranged in rows, each character or line consisting of fluorescent or phosphorescent elements . These elements are mounted on a metallized base which is covered with fluorescent or phosphorescent substances which give off light when bombarded with electrons 0 ex 85.21 D II Digital displays consisting of a printed circuit board of a size not exceeding 35 x 90 mm with a single line of digits , not less than three in number comprising light-emitting diodes manufactured from gallium-based semi-conductor compounds mounted thereon. Each digit is composed of seven segments plus a decimal point and the line of digits has a protective cover of transparent plastic 0 ex 85.21 D II Digital displays , consisting of a printed circuit board of a size not exceeding 35 x 90 mm with a single line of characters not less than two in number comprising light-emitting diodes made from gallium-based semi-conductor compounds mounted thereon. Each character is composed of up to eight segments and the line of characters has a protective cover of transparent plastic 0 ex 85.21 D II Electronic programmable read only memories (EPROMS) UV erasable, with a storage capacity of 32 Kbits in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with a quartz window on the upper surface, and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 2532 25 A 32 25 L 32 2732 or  other identification markings relating to EPROMS complying with the above ­ mentioned description 8-5 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 155 /6 Official Journal of the European Communities 13 . 6 . 81 CCT heading No Description Rate of autonomous duty ( °/o ) ex 85.21 D II Electronic programmable read only memories (EPROMS) UV erasable, with a storage capacity of 64 K bits in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with a quartz window on the upper surface , and bearing : an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 2564 68764 6&amp; A 764 or other identification markings relating to EPROMS complying with the abovementioned description 5 ex 85.21 D II Random access memories (RAMS) with a storage capacity of 64 Kbits , in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 9 x 23 mm with 16 connecting pins, and bearing : an identification marking either consisting of one of the following combinations of figures or including one of those combinations : 3764 4164 4864 6664 6665 8164 or other identification markings relating to RAMS complying with the abovementioned description 5 ex 85.21 D II C-MOS random access memories (RAMS of complementary MOS technology), with a storage capacity of 4 K bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 11 x 31 mm with 18 , 20 or 22 connecting pins , and bearing : an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 21 SC 14 5047 6147 8404 E 5104 6148 8414 E 4315 5114 A 6504 4334 5115 6514 4434 5504 6533 Ã ¼ PD 444 5514 6543 Ã ¼ PD 445 L 58981 or other identification markings relating to C-MOS RAMS complying with the abovementioned description 10 13 . 6 . 81 Official Journal of the European Communities No L 155/7 CCT heading No Rate of autonomous duty (%) Description ex 85.21 D II Programmable , non-erasable, read only memories (PROMS) with a storage ca ­ pacity of 4 Kbits in the form of a monolithic integrated circuit contained in a Housing whose exterior dimensions do not exceed 17 x 34 mm, with not more than 24 connecting pins , and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 18 S 42 . 38510 74 S 472 18 S 46 74 S 473 18 SA 42 5340 74 S 474 18 SA 46 5341 74 S 475 5348 74 S 476 24 S 41 5349 74 S 477 24 SA 41 5350 74 S 572 5351 74 S 573 27 S 15 5352 27 S 26 5353 7640 27 S 27 7641 27 S 28 54 S 472 7642 27 S 29 54 S 473 7643 27 S 30 54 S 474 7644 27 S 31 54 S 475 : 7645 27 S 32 54 S 476 7647 27 S 33 54 S 477 7648 54 S 572 7649 28 L 42 54 S 573 28 L 45 54 740 82S 115 28 P 42 54 741 82 S 136 28 P 45 82 S 137 28 R 45 5605 82 S 140 28 S 42 5625 82 S 141 28 S 45 82 S 142 6340 82 S 146 29620 6341 82 S 147 29621 6348 29622 6349 93 438 29623 6350 93 448 29624 6351 93 452 29625 6352 93 453 29626 6353 29627 7121 3604 7122 3624 7123 3625 7125 7126 or 8-5 ex 85.21 D II  other identification markings relating to PROMS complying with the abovementioned description Single-chip microcomputer in the form of a monolithic integrated circuit consisting of an 8 bit central processor, and 8 bit timer, 18 input/output gates, a read only memory (ROM) with a capacity of 8 K bits and a random access memory (RAM) with a capacity of 512 bits , contained in a housing, whose exterior dimensions are 53 x 14 mm with 40 connecting pins The package bears :  one of the following markings : D 8041 P 8041 or  other markings relating to microcomputers complying with the abovementioned description 10 No L 155/8 Official Journal of the European Communities 13 . 6 . 81 LL 1 heading No Description Rate or .utonomous duty (%) ex 85.21 D II P-MOS 12/24-hour clock circuit incorporating an elapsed time facility, in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 53 x 14 mm, , with 40 connecting pins, for the manufacture of instrument panel clocks and clocks of a similar type for vehicles (a) The package bears :  the following identification marking : MM 53124 or other identification markings relating to clock circuits complying with the abovementioned description 0 ex 85.21 D II Programmable, non-erasable, read only memories (PROMS) with a storage ca ­ Eacity of 8 Kbits in the form of a monolithic integrated circuit, contained in aousing whose exterior dimensions do not exceed 17 x 34 mm, with not more than 24 connecting pins, and bearing : an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 74 LS 478 TBPS 81 M 24 S 81 29650 74 S 2708 82707 24 SA 81 29651 74 S 454 82708 29652 74 S 455 82 LS 180 2708-65 29653 74 S 478 82 LS 181 74 S 479 82 S 180 27 S 180 3628 82 S 181 27 S 181 7608 82 S 182 5380 7680 82 S 183 28 L 85 5381 7681 82 S 184 28 L 86 54 LS 478 7684 82 S 185 28 P 85 54 S 2708 7685 82 S 2708 28 R 85 54 S 454 7686 87 S 180 28 S 2708 54 S 455 7687 87 S 181 28 S 85 54 S 478 87 S 184 28 S 86 54 S 479 77 S 180 87 S 185 28 SA 86 77 S 181 87 S 186 6380 77 S 184 87 S 187 29630 6381 77 S 185 29631 77 S 186 93450 29632 7127 77 S 187 93451 29633 7128 93460 29634 7129 93461 29635 7130 93465 29636 7131 93466 29637 7132 93 L 450 93 L 451 9460 or  other identification markings relating to PROMS complying with the abovementioned description 6 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 13 . 6 . 81 Official Journal of the European Communities No L 155/9 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II Single-chip microcomputer, in the form of a monolithic integrated circuit, consisting of an arithmetical unit with a capacity of 4 bits plus a read only memory (ROM) with a capacity of not less than 1 8 K bits and not more than 65 K bits and a random access memory (RAM) with a capacity of not less than 512 bits and not more than 4 Kbits , contained in a housing whose exterior dimensions do not exceed 16 x 54 mm with not more than 40 connecting pins The package bears :  one of the following identification markings : CD 3200 to 3299 TMC 0270 to 0279 TMC 0500 to 0599 TMC 0980 to 0989 TMC 1500 to 1599 TMC 1980 to 1999 TP 0310 to 0329 TP 0450 to 0459 TP 0480 to 0489 TP 0500 to 0599 or 0 ex 85.21 D II  other identification markings relating to microcomputers complying with the abovementioned description Amplifier in the form of a monolithic integrated analog circuit contained in a housing whose dimensions do not exceed 3-56 x 3-56 x 1-65 mm with not more than 10 connecting pins for use in products falling within subheading 90.19 B I (a) The package bears :  one of the following identification markings : V 35 C 05 or other identification markings relating to amplifiers complying with the abovementioned description 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 155/ 10 Officiai Journal of the European Communities 13.6 . 81 TABLE II CCT heading No Description Rate of autonomous duty (%) ex 13.03 A V Extract of dewaxed pyrethrum 0 ex 27.13 B II Synthetic paraffin wax having a molecular weight of not less than 460 and not more than 1 560 0 ex 28.04 B Helium 0 ex 28.04 C III Tellurium 0 ex 28.13 IJ Tellurium dioxide 0 ex 28.21 Chromium dioxide 0 ex 28.31 C Lithium hypochlorite 0 ex 28.38 C Potassium hydrogenperoxomonosulphate 0 ex 28.40 B II pentaCalcium hydroxide tris(orthophosphate) for use in non-ferrous metallurgy (a) 0 ex 28.42 A VI Lithium carbonates not corresponding to the following specifications :  In the form of white powder  Containing 98 · 5 % or more of Li2C03 and :  Less than 2 ppm of arsenic  Less than 200 ppm of calcium  Less than 200 ppm of chlorides  Less than 20 ppm of iron  Less than 150 ppm of magnesium  Less than 20 ppm of heavy metals  Less than 300 ppm of potassium  Less than 300 ppm of sodium  Less than 200 ppm of sulphates 0 28.46 A I b) Sodium borates, anhydrous 0 ex 28.47 F Calcium wolframate, for the manufacture of ferro-alloys or deca-ammonium 41-oxododecawolframate (ammonium paratungstate) (a) 0 ex 28.48 B III Hydrotalcite (INN) 0 28.51 A Deuterium, deuterium oxide (heavy water) and other compounds of deuterium ; hydrogen and compounds thereof, enriched in deuterium ; mixtures and solutions containing these products (Euratom) 0 ex 28.57 A Silane (silicon hydride) 0 ex 28.57 B Manganese nitride containing not more than 8 % of nitrogen by weight 0 ex 29.01 C I beta-Pinene 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 13 . 6 . 81 Official Journal of the European Communities No L 155/ 11 CCT heading No Description Rate of autonomous duty (%) ex 29.01 D VII Vinyltoluenes 0 ex 29.02 A I Carbon tetrafluoride (tetrafluoromethane) 0 ex 29.02 A II b) 1 , 2 , 3 -Trichloropropenes 0 ex 29.02 A III Vinyl bromide 0 ex 29.02 A III 1 ,2-Dibromoethane 4 ex 29.02 A V Bromochloromethane 0 ex 29.02 B 1 ,6 ,7 , 8 ,9, 14 , 15 , 1 6 , 17 , 17,18 , 1 8-Dodecachloropentacyclo [ 12.2.1 . lAW^.O^O] octadeca-7,15-diene , for use in the manufacture of polyamide (a) 0 ex 29.03 B II Nitromethane 0 ex 29.03 B II 1 -Nitropropane 0 ex 29.03 B II 2-Nitropropane 0 ex 29.03 B II Nitroethane 0 ex 29.03 C I Methanesulphonyl chloride 0 ex 29.04 C I Butane- 1 , 3-diol 0 ex 29.04 C V 2,2 -Bis (bromomethyl)propanediol 0 ex 29.06 A IV 2- Ã ­ert-Butyl-4-ethylphenol 0 ex 29.06 A IV 2-Isopropylphenol 6 ex 29.06 B V 4,4'-(2,3-Dimethyltetramethylene)dipyrocatechol, not less than 98 % pure 0 ex 29.06 B V 6,6',6"-Tri- /er/-butyl-4,4',4"-(l-methvlpropan-l-yl-3-ylidene) tri-w-cresol , whether or not containing toluene of crystallization 0 ex 29.06 B V 2,5-Di(iert-pentyl)hydroquinone 0 ex 29.08 A III c) Bis(phenoxyphenoxy)benzene, mixed isomers 0 ex 29.08 A III c) Sodium 4-(2-methylallyloxy)benzenesulphonate 0 ex 29.09 B 1,2-Epoxybutane 7 ex 29.13 AI 5-Methylhexan-2-one 0 ex 29.13 AI 3,3-Dimethylbutanone 0 ex 29.13 B I b) Refined natural bornan-2-one(camphor) 0 ex 29.13 D I b) 3- ¿efÃ ­Ã ­-Hydroxy-16-d//&gt;Ã d-methylpregn-5-en-20-on 6 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 155 / 12 Official Journal of the European Communities 13 . 6 . 81 CCT heading No Description Rate of autonomous duty (%) ex 29.13 D I b) 1 1 -alpha,\ 7,2 1 -Trihydroxy- 1 6- ¿&gt;e/d-methylpregna- 1 ,4-diene-3,20-dione 0 ex 29.13 E 4-Methoxy-4-methylpentan-2-one 0 ex 29.13 F 1 ,4-Naphthoquinone 0 ex 29.13 G II 1 -Chloro-3,3-dimethylbutanone 0 ex 29.14 A II c) 4 Ã ­6-alpha,Ã ­7-alpha-Epoxy-20-oxopregn-5-en-3-beta-y\ acetate 6 ex 29.14 A II c) 4 1 1 -alpha, \7- alpha,2 1 -Trihydroxy- 1 6-d//&gt;/w-methyl-5-ii//&gt;Ad-pregnane-3,20-dio 2 1 -acetate 1 l-(toluene-4-sulphonate) 9 ex 29.14 A II c) 4 20-Oxopregna-5,16-dien-3- £eta-yl acetate 0 ex 29.14 A XI 2,2'-Ethylenedioxydiethyl bis(2-ethylbutyrate) 0 ex 29.14 B IV b) Butyl perchlorocrotonate 0 29.15 A IV a) Azelaic acid and sebacic acid 0 ex 29.15 C III Benzene- 1 ,2,4-tricarboxylic acid 0 ex 29.15 C III Benzene- 1 ,2 ,4,tricarboxylic acid 1,2-anhydride 0 ex 29.15 C III Tetrachlorophthalic anhydride 0 ex 29.15 C III Benzyl 3-isobutyryloxy-l-isopropyl-2,2-dimethylpropyl phthalate 0 ex 29.15 C III Tetrabromophthalic anhydride 0 29.16 A III a) Crude calcium tartrate 3-5 ex 29.16 A VIII a) 2,2-Bis(hydroxymethyl)propionic acid 0 ex 29.16 B III 2-Ethylhexyl-4-hydroxybenzoate k 0 ex 29.16 B VI Octadecyl-3-(3,5-di-feri-butyl-4-hydroxphenyl)propionate 0 ex 29.16 B VI Pentaerythritol tetrakis[3-(3,5-di-iert-butyl-4-hydroxyphenyl)propionate] 0 ex 29.16 D Dinoprostone (INN) 0 ex 29.22 A III ierf-Butylamine 0 ex 29.22 B II N,N,N',N'-Tetrabutylhexamethylenediamine 0 ex 29.22 E II 1 , 8-Naphthylenediamine 0 ex 29.22 E II ffj-Phenylenebis(methylamine) 0 ex 29.23 A II Dinoprost(INN), Trometamol salt (INN) 0 ex 29.23 A II ( + )-4-Dimethylamino-3-methyl- 1 ,2-diphenylbutan-2-ol 0 ex 29.23 B II Dobutamine (INN) and its salts 0 13 . 6 . 81 Official Journal of the European Communities No L 155/ 13 CCT heading No Description Rate of autonomous duty (%) ex 29.23 C Ketamine hydrochloride (INNM) 0 ex 29.23 D V Tranexamic acid (INN) 0 ex 29.23 D V beta-Alanine 0 ex 29.23 E 4-(2-Hydroxy-3-isopropylaminopropoxy)-2,3,6-trimethylphenyl acetate 0 ex 29.23 E Methyldopa (INN) 0 ex 29.23 E Diethyl 1 ,3-benzodioxol-5-ylaminomethylenemalonate 0 ex 29.23 E 6-Acetyl- 1 ,3-benzodioxol-5-ylammonium chloride 0 ex 29.23 E Levodopa (INN) 0 ex 29.25 A II JV-Acetyl- DL-valine 0 ex 29.25 A II (3-Methacrylamidopropyl)trimethylammonium chloride 0 29.25 B II a) PhÃ ©nobarbital (INN) and its salts 11 ex 29.25 B II c) Barbituric acid 0 ex 29.25 B III b) 2'-Benzoyl-4'-chloro-Ar-(2-hydroxypropyl)glycinanilide 0 ex 29.26 B II c) 1 , 1 ,3,3-Tetramethylguanidine 0 ex 29.27 ( )-N-(rt//&gt;Ã tf-Cyano-4-hydroxy-3-methoxy-&lt;t//&gt;Ã d-methylphenethyl)acetami 0 ex 29.27 2-(3-Phenoxyphenyl)propiononitrile 0 ex 29.29 20-Hydroxyiminopregna-5,16-dien-3-yl acetate 0 ex 29.29 Carbidopa (INN) 0 ex 29.29 Robenidine hydrochloride (INNM) 0 ex 29.29 N,N-Diethylhydroxylamine 0 ex 29.30 0, 0-Bis(4- Ã ­erÃ ­-butylphenyl) N-cyclohexylphosphoramidothioate 0 ex 29.30 Methyl isocyanate 9 ex 29.30 Methylenedicyclohexyl di-isocyanate, mixed isomers 0 ex 29.31 B 2-Methyl-2-(methylthio)propionaldehyde oxime 0 ex 29.31 B Thiophenol 0 ex 29.31 B Tolnaftate (INN) 0 ex 29.31 B 2,2'-Thiodiethyl bis[3-(3,5-di-ierf-butyl-4-hydroxyphenyl)propionate] 0 ex 29.34 C Crystalline dimethyltin dichloride in the form of powder, for the production of goods falling within Chapter 70 (a) 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 155/ 14 Official Journal of the European Communities 13 . 6 . 81 CCT heading No Description Rate of autonomous duty (%) ex 29.34 C 2-Chloroethylphosphonic acid 7 · 6 ex 29.34 C 2-Diphenylphosphinobenzoic acid 0 ex 29.35 Q 2-Acetyl- 1 ,4-butyrolactone 0 ex 29.35 Q 2-Benzotriazol-2-yl-4-(l,l,3,3-tetramethylbutyl)phenol 0 ex 29.35 Q 2-Benzotriazol-2-yl-/&gt;-cresol 0 ex 29.35 Q 2,6-Di-ferf-butyl-4-[4,6-bis(octylthio)-l,3,5-triazin-2-yl-amino]phenol 0 ex 29.35 Q and ex 30.03 A II b) Butorphanol (INN) and its salts 0 ex 29.35 Q ( )- 1 - tert-Butylamino-3-(4-morpholino- 1 ,2,5-thiadiazol-3-yloxy)propan-2-ol 0 ex 29.35 Q Clotiazepam (INN) 0 ex 29.35 Q l,4-Diazabicyclo[2.2.2]octane (triethylenediamine) 0 ex 29.35 Q 2,4-Di-ieri-butyl-6-(5-chlorobenzotriazol-2-yl)phenol 0 ex 29.35 Q Carpipramine dihydrochloride (INNM) 0 ex 29.35 Q 2,3-Dihydro-2,2-dimethylbenzofuran-7-ol 0 ex 29.35 Q 1 -Ethyl- 1 ,4-dihydro-4-oxo[ 1 , 3]dioxolo[4,5-g]cinnoline-3-carbonitrile 0 ex 29.35 Q~ Indometacin (INN) 0 ex 29.35 Q Diphemanil metilsulphate (INN) 0 ex 29.35 Q Orazamide (INN) 0 ex 29.35 Q (25i?)-Spirost-5-en-3- ¿&gt;etÃ ¡-ol(diosgenin) and its esters 0 ex 29.35 Q ¿-Tryptophan 0 ex 29.35 Q 4-Nitrobenzyl 7-amino-3-chloro-8-oxo-5-thia-l-azabicyclo[4.2.0]oct-2-ene-2 ­ carboxylate and its salts 0 ex 29.35 Q Azatadine dimaleate (INNM) 0 ex 29.35 Q Amprolium hydrochloride (INNM) 0 ex 29.35 Q 2-(4-Pyridyl)ethanesulphonic acid 0 ex 29.35 Q Prifinium bromide (INN) 0 ex 29.35 Q Glucurolactone (INN) 0 ex 29.35 Q 2-Chlorodibenz[ ¿&gt;j/I[l,4]oxazepin-l l(10/i)-one 0 ex 29.35 Q 2 , 3 , 5 ,6-Tetrachloropyridine 0 ex 29.35 Q Diltiazem hydrochloride (INNM) 0 13 . 6 . 81 Official Journal of the European Communities No L 155/ 15 CCT heading No Description Rate of autonomous duty (%) ex 29.35 Q (6/?,7Ã )-3-Acetoxymethyl-7-[(i?)-2-formyloxy-2-phenylacetamido]-8-oxo-5-thia ­ i-azabicyclo[4.2.0]oct-2-ene-2-carboxylic acid and its salts and esters 0 ex 29.35 Q and ex 30.03 A II b) Buspirone hydrochloride (INNM) 0 29.35 Q and ex 30.03 A II b) Encainide hydrochloride (INNM) 0 ex 29.35 Q 5-Bromopyrimidine 0 ex 29.36 Quinethazone (INN) 0 ex 29.36 Sulfaguanidine (INN) 0 ex 29.36 Sulfathiazole (INN) 0 ex 29.36 4-Chloro-5-sulphamoylanthranil-o-toluidide 0 ex 29.38 A Nicotinic acid (INN) 0 ex 29.38 B II Panthenol (INN) 0 ex 29.38 B III Polic acid (INN) 0 ex 29.38 B V Nicotinamide (INN) 0 ex 29.39 C I Serum gonadotrophin (INN) 0 ex 29.39 E Calcitonin (INN), salmon-type and its salts 0 ex 29.39 E Prasterone (INN) 0 ex 29.39 E Calcitonin (INN), porcine 0 ex 29.41 D Purified mixture of glycosides from the fermentation of Streptomyces avermitilis 0 ex 29.42 C VII Pilocarpine hydrochloride 0 ex 29.42 C VII Pilocarpine nitrate 0 ex 29.42 C VII (22i?,25.R)-Tomat-5-enin-3- ¿&gt;eta-ol (Solasodine) 0 ex 29.42 C VII Vindesine sulphate (INNM) 0 ex 29.43 B Ribose 0 ex 29.43 B Sucralfate (INN) 0 ex 29.44 A Epicillin (INN) 0 ex 29.44 C and ex 30.03 A II b) Amikacin (INN) and its salts 0 ex 29.44 C Amphotericin B (INN) 0 ex 29.44 C Minocycline mono-hydrochloride dihydrate (INNM) 0 No L 155/ 16 Official Journal of the European Communities 13 . 6 . 81 CCT heading No Description Kate or autonomous duty (%) Clindamycin (INN) and its salts and esters Spectinomycin dihydrochloride pentahydrate (INNM) Gentamicin (INN) and its salts Nystatin (INN) Bleomycin sulphate (INNM) Sisomicin sulphate (INNM) Spectinomycin sulphate (INNM) Tobramycin (INN) and its salts Lincomycin (INN) and its salts and esters, for the manufacture of products falling within heading No 30.03 (a) Monensin (INN) and its salts Cefaclor (INN) and its hydrates, salts and esters Fumagillin dicyclohexylammonium (INNM) Netilmicin sulphate (INNM) Dibekacin sulphate (INNM) Potassium fert-butoxide ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C and ex 30.03 A II b) ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.44 C ex 29.45 ex 30.01 A ex 30.01 B II ex 30.01 B II ex 30.02 A ex 30.02 A ex 30.02 A ex 30.02 A ex 30.02 A ex 30.02 A ex 30.03 A II b) B II b) ex 30.03 A II b) B II b) ex 30.03 A II b) B II b) 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Bovine livers for organotherapeutic purposes, dried Extracts of liver of bovine animals Extracts of suprarenal glands Tetanus immunoglobulin Anti-tetanus immunoplasma German measles immunoplasma Mumps immunoplasma Whooping-cough immunoplasma Rabies immunoplasma Human albumin, whether or not in solution Human fibrinogen Preserved serum prepared on a basis of human blood (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 13 . 6 . 81 Official Journal of the European Communities No L 155/ 17 CCT heading No Description Rate of autonomous duty (%) ex 30.03 A II b) B II b) Anti-haemophilic globulin and anti-P(D)-globulin derived from human blood 0 ex 30.03 A II b) Cisplatin (INN) 0 ex 30.03 A II b) Mixture of oestrogens , of equine origin in powder form 0 ex 30.03 B II b) Gamma-globulin, in solution, derived from human blood 0 ex 30.03 B II b) Lyophilized gamma-globulin derived from human blood 0 32.01 AI Tanning extracts of wattle (mimosa) 0 ex 32.01 A IV Tanning extracts derived from gambier and myrobolan fruits 0 ex 32.01 A IV Tanning extracts of eucalyptus 3-2 ex 32.07 B Inorganic colouring matter preparations mentioned in Note 3 to Chapter 32 , in hollow polyurethane spheres having a diamater of less than 200 micrometres 0 ex 32.08 D Glass in the form of flakes of a length not less than 0 · 1 mm and not more than 3 · 5 mm of a thickness not less than two and not more than five micrometres 0 ex ex 32.09 A II and 39.01 C V Polyurethane of 2,2'-(Ã ­er ¿-butylimino)diethanol and 4,4'-methylenedi(cyclohexyl ­ isocyanate, dissolved in N,N-diamethylaceramide, with a copolymer content of not less than 48 °/o by weight 0 ex ex 32.09 A II and 39.02 C XIV a) Copolymer of / »-cresol and divinylbenzene, dissolved in N, A/-dimethylacetamide, with a copolymer content of not less than 48 % by weight 0 ex 35.07 Bromelains (INN) 0 ex 35.07 Mixture of streptokinase (INN) and streptodornase (INN) 0 ex 35.07 Peroxidase 0 ex 37.02 B Colour negative film of a width not less than 75 mm and not more than 105 mm and of a length of 100 m or more, for use in the manufacture of instant picture film packs (a) 0 ex 38.08 C Hydroabietyl alcohol 0 ex 38.19 G Catalysts consisting essentially of diphosphorus pentaoxide on an inert support 0 ex 38.19 G Catalysts in the form of spherical grains with a diameter of not less than 1 · 4 mm and not more than 1 · 8 mm consisting of boron trifluoride on an aluminium oxide support 0 ex 38.19 K Sintered magnesite mixed with small quantities of mineral oils 0 ex 38.19 U Lyophilized extract of the blood cells of the crab Limulus polypbemus (Lyophilized Limulus amebocyte lysate) 0 ex 38.19 U Calcined bauxite (refactory grade) 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 155/ 18 Official Journal of the European Communities 13 . 6 . 81 CCT heading No Description Rate of autonomous duty (0/0 ) ex 38.19 U Diosgenin crude 0 ex 38 . 1*9 U 4-(6-Fluoro-2-methylinden-3-ylmethyl)phenyl methyl sulphide dissolved in toluene 0 ex 38.19 U Mixtures of x-butyl-4,4'-isopropylidenediphenol and x,x'-dibutyl-4,4'- isopropylidenediphenol 0 ex 38.19 U Mixture of nitromethane and 1,2-epoxybutane 4 ex 38.19 U Reaction products containing not less than 55 % by weight of 2-(2-/?-chloro ­ phenylbenzoxazol-5-yl) propiononitrile 0 ex 38.19 U Residues of manufacture containing not less than 40 % by weight of 11 - beta, 17,20,21-tetrahydroxy-6-methylpregna-l,4-dien-3-one 21-acetate 0 ex 38.19 U Intermediate products from the manufacture of monensin salts 0 ex 38.19 U Grains consisting of a mixture of dialuminium trioxide and zirconium dioxide containing by weight not less than 70 % and not more than 78 % dialurrtinium trioxide and not less than 19 % and not more than 26 % zirconium dioxide 6-7 ex 38.19 U Grains consisting of a mixture of dialuminium trioxide and zirconium dioxide containing by weight not less than 54 % and not more than 62 % dialuminium trioxide and not less than 36 % and not more than 44 % zirconium dioxide 6 -7 ex 38.19 U iV-(2-Methyl-2-nitropropyl)-4-nitrosoaniline containing not less than 65 % by weight of an inert filler . 0 ex 38.19 U Tetramethylammonium hydroxide dissolved in methanol 0 ex 38.19 U Cholic acid and "b-alpha, 12-&lt;j//&gt;Aii-dihydroxy-5- £eta-cholan-24-oi acid (deoxycholic acid), crude 0 ex 38.19 U Crude bile acids 0 ex 38.19 U Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Streptomyces tenebrarius, whether or not dried 0 ex 39.01 A Colestipol hydrochloride (INNM) 0 ex 39.01 C II a) Polycondensation products of formaldehyde and a mixture of toluene-2-sul ­ phonamide and toluene-4-sulphonamide 0 ex 39.01 C III a) Film base, in rolls , of polyethylene terephthalate, for cinematography or photography (including radiography) 8 ex 39.01 C III b) and ex 39.03 B II b) 2 , B III b) 4 aa) and B IV b) 4 aa) Waste and scrap of photographic (including cinematographic) and X-ray film 0 ex 39.01 C III b) Waste and scrap of polyester sheets coated with tungsten compounds 0 ex 39.01 C III b) Polyester of a mixture of isophthalic acid and terephthalic acid with 4,4'- isopropylidenediphenol 0 13 . 6 . 81 Official Journal of the European Communities No L 155 / 19 CCT heading No Description Rate of autonomous duty (%) ex 39.01 C V Polyurethane polymers in one of the forms mentioned in Note 3 (a) to Chapter 39, based on a mixture of 2-methyl and 4-methyl-w-phenylene di-isocyanates and branched chain triols with an average molecular weight of not less than 6 000 , and containing terminal epoxy groups 10 ex 39.01 C VII Polyimide sheet and strip, whether or not in rolls 0 ex 39.01 C VII Polyethylene oxide having a molecular weight of not less than 4 000 000 8 ex 39.01 C VII Poly[oxy(2,6-dibromo-l,4-phenylene)] for use in the manufacture of polyamide (a) 0 ex 39.01 C VII Poly[oxy(2,6-dibromo-l,4-phenylene)] for use in the manufacture of polypropylene (a) 0 ex 39.01 C VII Poly(oxy- 1 ,4-phenylenesulphonyl- 1 ,4-phenyleneoxy- 1 ,4-phenyleneisopropylidene ­ 1,4-phenylene), in one of the forms mentioned in Note 3 (b) to Chapter 39 0 ex 39.02 C II Microporous polytetrafluoroethylene film, not less than 30 cm in width and weighing not more than 22 · 4 g/m2 whether or not in rolls 0 ex 39.02 C II Microporous polytetrafluoroethylene film coated on one side with a polymer permeable to water vapour, not less than 30 cm in width and weighing not more than 50 g/m*, whether or not in rolls 0 ex 39.02 C III Polysulphohaloethylenes in one of the forms mentioned in Note 3 (a) and (b) to Chapter 39 4 ex 39.02 C VI a) b) Copolymers solely of allyl alcohol with styrene, which have an acetyl value of not less than 175 0 ex 39.02 C VI a) Copolymer of maleic anhydride and styrene, whether or not containing a styrene ­ butadiene block copolymer in one of the forms mentioned in Note 3 (b) to Chapter 39 0 ex 39.02 C VI a) An A-B-A block copolymer of polystyrene ethylene-butylene copolymer and polystyrene containing not more tnan 35 % by weight of styrene, in one of the forms mentioned in Note 3 (b) to Chapter 39 0 ex 39.02 C VII b) Polyvinyl chloride sheeting, whether or not in rolls , of a thickness less than 1 mm and coated with an adhesive in which are embedded hollow glass balls having a diameter of not less than 50 and not more than 100 micrometres 0 ex 39.02 C VIII Copolymers of vinylidene chloride with vinyl chloride , containing not less than 79 · 5 % by weight of vinylidene chloride, in one of the forms mentioned in Note 3 (a) and (b) to Chapter 39 , for the manufacture of fibres , monofil or strip (a) 0 ex 39.02 C XI Poly(vinyl formal), in one of the forms mentioned in Note 3 (b) to Chapter 39 , having a molecular weight not less than 10 000 and not more than 40 000 and containing by weight :  Not less than 9-5 % and not more than 1 3 % of the acetyl groups, expressed as vinyl acetate  Not less than 5 % and not more than 6-5 % of the hydroxy groups , expressed as vinyl alcohol - 0 ex 39.02 C XII Poly(2-diethylaminoethyl methacrylate) dissolved in N, A/"-dimethylacetamide , with a polymer content of not less than 55 % by weight 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 155 /20 Official Journal of the European Communities 13 . 6 . 81 I CCT heading No Description Rate of autonomous duty (%) ex 39.02 C XII Copolymer of 2-di-isopropylaminoethyl methaciylate and decyl methacrylate dissolved in N,TV-dimetnylacetamide, with a copolymer content of not less than 55 % by weight 0 ex 39.02 C XII Reflecting polyacrylic sheeting, whether or not in rolls 0 ex 39.02 C XII Copolymerization products of acrylic and methacrylic esters in the form of film of a thickness not less than 50 and not more than 150 micrometres, whether or not in rolls 0 ex 39.02 C XII Copolymer of acrylic acid and 2-ethylhoxyl acrylate containing not less than10 % and not more than 11 % by weight of 2-ethylhoxyl acrylate 0 ex 39.02 C XIV a) Copolymers of vinylidene chloride and acrylonitrile in the form of expandable beads of a diameter not less than four and not more than 20 micrometres 0 ex 39.02 C XIV a) Copolymers of vinyl chloride with vinyl acetate and vinyl alcohol containing by weight not less than 89 % and not more than 92 % of vinyl chloride, not less than 2 % and not more than 6 % of vinyl acetate and not less than 4 % and not more than 8 % of vinyl alcohol , in one of the forms mentioned in Note 3 (a) and (b) to Chapter 39 0 ex 39.02 C XIV a) Fluorinated ethylene propylene copolymers , for the manufacture of flat (ribbon) cable, containing not less than 60 cores (a) 0 ex 39.02 C XIV a) Poly(l-ethylethylene) (Polybutene-1 ) in one of the forms mentioned in Note 3 (b) to Chapter 39 0 ex 39.02 C XIV b) Polyvinyl fluoride sheet, whether or not in rolls 0 ex 39.02 C XIV b) Reflecting sheeting of an acrylic polymer modified by melamine-formaldehyde, whether or not in rolls 0 ex 39.02 C XIV b) Polyvinylidene fluoride film, whether or not in rolls 0 39.03 B V a) 1 Ethylcellulose, not plasticized 4 ex 39.03 B V a) 2 Ethylhydroxyethylcellulose, insoluble in water 4 ex 39.03 B V a) 2 Hydroxypropylcellulose 0 ex 39.06 B 0- (2-hydroxyethyl)amylopectin hydrolysate 0 ex 39.07 B V d) Perforated polyethylene film of a width of not less than 4-5 cm and not more than 5 · 5 cm and having a molecular weight of not less than 4 000 000 in rolls for use as conveyor belts in machines for manufacturing cigars (a) 0 41.02 B Bovine cattle leather (including buffalo leather) not further prepared than chrome ­ tanned, in the wet-blue state 0 ex 41.02 C Leather of East India kip, whole, whether or not the heads and legs have been removed, each weighing more than 4 · 5 kg net and not more than 8 kg, not further prepared than vegetable tanned, whether or not having undergone further preser ­ vative treatment with oil , but obviously unsuitable for immediate use in the manu ­ facture of leather articles 0 41.03 B I Sheep and lambskin leather, except leather falling within heading No 41.06 or 41.08 , other, not further prepared than tanned 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 13 . 6 . 81 Official Journal of the European Communities No L 155/21 CCT heading No Description Rate of autonomous duty (%) 41.04 B I Goat and kid skin leather, except leather falling within heading No 41.06 or 41.08 , other, not further prepared than tanned 0 41.05 B I Other kinds of leather, except leather falling within heading No 41.06 or 41.08 , other, not further prepared than tanned 0 ex 44.22 B Used casks and barrels of oak, whether assembled or not ; their staves and heads 0 ex 44.28 D II Shingles for roofs and walls of coniferous wood 0 45.01 Natural cork, unworked, crushed, granulated or ground ; waste cork 0 45.02 Natural cork in blocks , plates , sheets or strips (including cubes or square slabs, cut to size for corks or stoppers) 4 ex 48.07 D Kraft paper with latex addition to the stock, coated on one side with polybu ­ tadiene-styrene weighing not less than 104 g and not more than 130 g/m2, for the manufacture of all-in-one disposable nappies (a) 6 ex 49.11 B Microcopies on an opaque base for data banks and libraries (a) 0 ex 49.11 B Artists' screen prints (commonly described as serigraphs), signed by the artist and numbered from 1 to 200 0 ex 51.01 A Yarn of polytetrafluorethylene 0 ex 51.01 A Yarn of polyvinyl alcohol , soluble in water at a temperature of 50 ° C for use in the manufacture of weftless 'felts' for papermaking machines (a) 0 ex 51.01 A Yarn, multiple, of polyamide , coated, impregnated or covered with a phenolic resin 0 ex 51.01 A Yarn of synthetic textile fibres of aromatic polyamides obtained by polycondensation of m-phenylenediamine and isophthalic acid 0 ex 51.02 A I Monofil of polytetrafluoroethylene 0 ex 51.02 All Polyimide strip, whether or not in rolls 0 ex 51.02 A II Strip of polytetrafluoroethylene , whether or not in rolls with an extension at break not exceeding 25 % 0 ex 51.04 A IV Woven fabrics of polyvinyl alcohol fibres for machine embroidery 0 ex 54.03 Bla) Unbleached linen yarn (excluding yarn of flax tow), measuring per kg 30 000 m or less , for the manufacture of multiple or cabled yarns fot the footwear industry or for whipping cables (a) 0 ex 56.01 A Textile fibres of polytetrafluoroethylene 0 ex 56.01 A Textile fibres of aromatic polyamides obtained by polycondensation of m-phenylenediamine and isophthalic acid 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 155/22 Official Journal of the European Communities 13 . 6 . 81 CCT heading No Description Rate of autonomous duty (%) ex 58.01 B Carpets, cJarpeting and rugs, of silk or of waste silk other than noil, of which the pile contains not less than 85 % by weight of silk or waste silk other than noil (b) 20 with a maximum duty of 4 ECU per m2 ex 59.03 Bonded-fibre fabrics and similar bonded yarn fabrics of aromatic polyamide man ­ made fibres obtained by polycondensation of m-phenylenediamine and isophthalic acid 0 ex 59.03 Bonded-fibre fabrics , with a thickness of not more than 300 micrometres, of spun ­ bonded polyethylene fibres, with a weight not exceeding 115 g/m2, whether or not in rolls 0 ex 59.04 Coir yarn, for the manufacture of carpets, carpeting and rugs, mats and the like (a) 0 ex 59.08 Knitted or woven fabric coated or covered on one side with artificial plastic ma ­ terial in which are embedded glass microspheres 0 ex 59.12 Cotton fabric coated with adhesive in which are embedded glass balls the diame ­ ters of which range from 45 to 75 micrometres, weighing not less than 300 g/m2 and not more than 550 g/m2 0 ex 59.17 D Yarn and strip of impregnated polytetrafluoroethylene , whether or not oiled or graphited 0 62.03 A I Sacks and bags, of a kind used for the packing of goods, used, of jute or of other textile bast fibres of heading No 57.03 0 62.03 Bla) Sacks and bags of the kind used for the packing of goods, used, of flax or of sisal 0 ex 68.02 B Artificially coloured granules and chippings 0 ex 69.09 B Catalyst supports , consisting of porous cordierite ceramic pieces of roughly circu ­ lar or oval cross-section with parallel sides , having an overall volume of not less than 240 ml and not more than 11 100 ml , and having a minimum dimension of not less than 70 mm and a maximum dimension of not more than 480 mm, having not less than 28 continuous channels per 100 mm2 running parallel to the main axis of symmetry, the total channel cross-section area being not less than 50 % and not more than 80 % of the whole cross-section area 0 ex 70.19 A IV b) Glass beads of a diameter of less than 0 · 1 mm and with a refractive index of 2 · 26 0 ex 70.20 A Mats of non-textile glass fibres of a weight per square metre of a not more than 100 g and a fibre diameter of not more than seven micrometres 0 ex 70.20 B Glass-fibre yarns, with a filament diameter of not more than four micrometres, for the manufacture of carpets (a) 0 ex 70.20 B Yarns of 33 tex or a multiple thereof obtained from continuous spun glass filaments having a diameter of not less than 2 · 5 and not more than 5 · 1 micro ­ metres other than those treated so as to improve their adhesion to elastomers 0 ex 74.05 B Non-rigid sheets and plates of polytetrafluoroethylene, with aluminium oxide as a filler or reinforced with glass-fibre fabric, laminated on both sides with copper foil 0 ex 75.04 A Tubes of nickel , not alloyed, of a purity not less than 99 % , not deviating from straightness lengthwise by more than 1 mm per 150 cm of length, and with an outside diameter either :  Not less than 213-36 mm and not more than 214 mm, or  Not less than 209-95 mm and not more than 210-59 mm, or  Not less than 168-28 mm and not more than 168-78 mm 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . (b) The Additional Note to Chapter 58 shall apply here . 13 . 6 . 81 Official Journal of the European Communities No L 155/23 CCT heading No Description Rate of autonomous duty (%) 76.01 Bib) Waste of aluminium, other (including factory rejects) 0 ex 76.03 Aluminium alloy strip in coils , containing not less than 18 % by weight and not more than 23 % by weight of tin and not less than 0 · 7 % by weight and not more than 1 · 5 % by weight of copper as the major alloying elements and having a width of not less than 75 and not more than 230 mm and a thickness of not less than 3 and not more than 6 · 5 mm 0 ex 81.03 B Wire of unalloyed tantalum, of a diameter not less than 0-2 mm and not more than 0 · 5 mm, for the manufacture of capacitors (a) 0 ex 81.04 D I b) Chromium, in the form of cathode chips , pellets or briquettes , which contains not more than 0 · 10 % by weight of total oxygen , not more than 0 · 15 % by weight of total aluminium and not more than 0-001 % by weight of aluminium compounds insoluble in boiling 5N hydrochloric acid and in boiling fuming perchloric acid , and evaluated as aluminium, for the production of alloy for the manufacture of the following parts of gas turbines anci jet engines (a)  BladÃ ©s , fixed or movable, including their rings  Vanes  Nozzles 0 ex 81.04 G I Electrolytic manganese of a purity of at least 99-7 % , for the chemical industry ( a) 0 ex 81.04 K I Waste and scrap titanium 0 ex 81.04 K I Titanium sponge 0 ex 81.04 M Waste and scrap of uranium depleted in U 235 0 ex 84.31 A Suction roll shells , not drilled, being alloy steel tubes with a length of not less than 5 207 mm and an outside diameter of not less than 754 mm for use in mach ­ inery for making paper or paperboard (a) 0 ex 84.51 A Typewriters with Braille characters ¢ 0 ex 84.51 A Electronic pocket communicators for handicapped persons which , by means of push buttons and printing thermic head, print and issue text on tape 0 ex 84.55 C Parts and accessories of electronic pocket communicators for handicapped persons which , by means of push buttons and printing thermic head , print and issue text on tape 0 ex 84.59 B Integrally forged , rough-turned components with unit weights of more than 150 tonnes , for reactor pressure vessels 0 ex 84.63 D Forged and roughly shaped generator and turbine shafts of a weight exceeding 180 tonnes 0 ex 90.01 B Material consisting of a polarizing film , supported on one or both sides by transparent material 0 ex 90.19 A III Vascular prostheses 0 ex 90.19 B II Reading appliances for the blind, in which a miniature camera using photo ­ transistors transmits letters onto a scanning board with piezo-electric pencils , and its parts and accessories 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions .